         Case 4:21-cv-01499-MWB Document 6 Filed 08/31/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ERIC GLIME,                                                CIVIL ACTION

        Plaintiff,
                                                            NO. 21-2257-KSM
        v.

 SUSQUEHANNA VALLEY PRE-OWNED
 SALES & SERVICE, et al.,

        Defendants.


                                            ORDER

       AND NOW, this 31st day of August, 2021, upon consideration of Defendants’

Uncontested Motion for Change of Venue Pursuant to 28 U.S.C. §§ 1404 and 1406(a) (Doc. No.

4), and for the reasons discussed in the accompanying Memorandum, it is ORDERED that the

Motion is GRANTED and that the Clerk of Court is directed to TRANSFER this lawsuit to the

United States District Court for the Middle District of Pennsylvania.

IT IS SO ORDERED.

                                                     /s/ Karen Spencer Marston
                                                     ______________________________
                                                     KAREN SPENCER MARSTON, J.
